                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MARYLAND

Ashley Albert, et al.                                   *
      Plaintiff,
                                                        *
      v.                                                          Case No. 8:20-cv-01936-PWG
                                                        *
Global Tel*Link Corp., et al.
      Defendant.                                        *

                                 MOTION FOR ADMISSION PRO HAC VICE

            I,          Matthew K. Handley         , am a member in good standing of the bar of this

Court. I am moving the admission of                         Benjamin D. Brown

to appear pro hac vice in this case as counsel for Plaintiffs - Ashley Albert, et al.                     .


            We certify that:

            1. The proposed admittee is not a member of the Maryland bar and does not maintain
               any law office in Maryland

            2. The proposed admittee is a member in good standing of the bars of the following
               State Courts and/or United States Courts:

                      State Court & Date of Admission            U.S. Court & Date of Admission
                             See Attached




            3. During the twelve months immediately preceding this motion, the proposed admittee
               has been admitted pro hac vice in this Court _______
                                                               1    time(s).

            4. The proposed admittee has never been disbarred, suspended, or denied admission to
               practice law in any jurisdiction. (NOTE: If the proposed admittee has been
               disbarred, suspended, or denied admission to practice law in any jurisdiction, then
               he/she must submit a statement fully explaining all relevant facts.)

            5. The proposed admittee is familiar with the Maryland Attorneys’ Rules of Professional
               Conduct, the Federal Rules of Civil Procedure, the Federal Rules of Evidence, the
               Federal Rules of Appellate Procedure, and the Local Rules of this Court, and
               understands he/she shall be subject to the disciplinary jurisdiction of this Court.

PHVMotion (12/2018)                                                                               Page 1 of 2
            6. The proposed admittee understands admission pro hac vice is for this case only and
               does not constitute formal admission to the bar of this Court.

            7. Either the undersigned movant or _________________________________________,
               is also a member of the bar of this Court in good standing, and will serve as co-
               counsel in these proceedings.

            8. The $100.00 fee for admission pro hac vice accompanies this motion.

            9. We hereby certify under penalties of perjury that the foregoing statements are true
               and correct.


MOVANT                                                   PROPOSED ADMITTEE
                                                                      /s/ Benjamin D. Brown
/s/ Matthew K. Handley                              (signed by Matthew K Handley with permission of Benjamin D. Brown)
Signature                                                Signature
Matthew K. Handley (Bar # 18636)                         Benjamin D. Brown
Printed name and bar number                              Printed name
Handley Farah & Anderson PLLC                            Cohen Milstein Sellers & Toll PLLC
Office name                                              Office name

  WK 6WUHHW 1: (OHYHQWK )ORRU                         1HZ <RUN $YH 1: 6WH 
 :DVKLQJWRQ '&                                       :DVKLQJWRQ '& 
Address                                                  Address
(202) 559-2433                                           (202) 408-4600
Telephone number                                         Telephone number
(844) 300-1952                                           (202) 408-4699
Fax Number                                               Fax Number
mhandley@hfajustice.com                                  bbrown@cohenmilstein.com
Email Address                                            Email Address




PHVMotion (12/2018)                                                                                Page 2 of 2
        Attachment to Motion for Admission Pro Hac Vice for Benjamin D. Brown


2. The proposed admittee is a member in good standing of the bars of the following State Courts
and/or United States Courts:


State Court & Date of Admission:
D.C. State Bar 1/9/2006
California State Bar 9/9/1999


U.S. Court & Date of Admission:
U.S. Supreme Court 11/2/2009
U.S.C.A. for the Second Circuit 7/18/2016
U.S.C.A. for the Third Circuit 3/25/2009
U.S.C.A. for the Fourth Circuit 12/22/2004
U.S.C.A. for the Ninth Circuit 3/12/2010
U.S.C.A. for the D.C. Circuit 7/31/2019
U.S.D.C. for the Western District of Wisconsin 6/1/2009
U.S.D.C. for the Northern District of Illinois 7/1/2009
U.S.D.C. for D.C. 8/7/2006
U.S.D.C. for the Central District of California 4/6/2006
U.S.D.C. for the Northern District of California 8/9/2006
U.S.D.C. for the Eastern District of California 3/6/2009




3. During the twelve months immediately preceding this motion, the proposed admittee has been
admitted pro hac vice in this Court 1 time:


Active Case - Jien v. Perdue Farms, Inc. (admitted pro hac vice 9/18/2019)
